UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
RAHUL SARAF, individually and on behalf of all others
similarly situated, :

Plaintiff, | 21-CV-1589 (JMF)

v- . ORDER

EBIX, INC.., et al.,
Defendants. |
x

 

JESSE M. FURMAN, United States District Judge:

On February 22, 2021, Christine Teifke filed the complaint in this putative class action
lawsuit. ECF No. 1. On May 11, 2021, the Court appointed Rahul Saraf as Lead Plaintiff
pursuant to 15 U.S.C. § 78u-4(a)(3)(B). ECF No. 30.

Accordingly, the Clerk of Court is directed to update the docket to reflect the
appointment of Saraf as lead plaintiff, to conform the docket to the caption of this Order.

SO ORDERED. a ;
Dated: May 19, 2021

New York, New York SSE MSFURMAN
Uhited States District Judge
